Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The request for prioritized Examination (Track 1) in the instant Application was granted on 09/29/21. Accordingly, this Application is examined under Special (Track 1) status. 

Receipt is acknowledged of Amendments and Remarks filed on 04/26/22, an IDS filed on 03/29/22 and an IDS filed on 02/25/22. Claim 1 has been amended, claim 2 has been cancelled and new claims 31-35 have been added. New claims 32-35 are withdrawn based on the election of 12/29/21. Accordingly, claims 1, 3-4, 24-26 and 31 are under examination on the merits. Claims 5-23, 27-30 and 32-35 are withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 24-26 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Blair et al (US 20160271345) in view of El-Gendy et al (Nanoparticle agglomerates of fluticasone propionate in combination with albuterol sulfate as dry powder aerosols). 

Blair et al teach a dry powder inhaler comprising a mouthpiece, a cover, a delivery passageway, a channel extending from the delivery passageway and a reservoir for containing medicament (See abstract and [0001]). 
Blair et al disclose inhalers for the treatment of respiratory disorders such as asthma and COPD, comprising a range of classes of medicaments each class having differing targets and effects. Examples of anti-inflammatories include budesonide, fluticasone (propionate), etc. The active ingredients may be administered in combination which have been proposed. Particularly preferred active ingredients are albuterol (sulfate), fluticasone (propionate), salmeterol (xinafoate), etc. Particularly preferred fixed-dose combinations are fluticasone (propionate) and salmeterol (xinafoate) (See [0059] and [0063]-[0065]). 
It is further disclosed that a preferred formulation contains racemic albuterol sulphate and lactose monohydrate. A particularly preferred formulation contains 4.7% (w/w) albuterol and 95.3% (w/w) lactose monohydrate. The albuterol may be micronized and have the following particle size distribution: d90 2.4-3.8 µm, d50 1.1-1.7 µm, d10 0.6-0.7 µm and span 1.5-2.0 µm. The lactose monohydrate is a coarse carrier and may have the following particle size distribution: d90 75-106 µm, d50 53-66 d10 19-43 µm (See [0066]). 
Another preferred formulation contains fluticasone propionate and lactose monohydrate. A preferred formulation contains 3.5-4.5% (w/w) fluticasone propionate and 95.5-96.5% (w/w) lactose monohydrate. An alternative preferred formulation contains 0.8-2.5% (w/w) or 0.4-0.6% (w/w) fluticasone propionate. The fluticasone propionate may be micronized and have the following particle size distribution: d90 2.8-7.0 µm, d50 1.3-2.6 µm, d10 0.5-1.0 µm. The lactose monohydrate is a coarse carrier and may have the following particle size distribution: d90 140-180 µm, d50 87-107 µm, d10 30-50 µm (See [0070]). 
Blair et al further disclose that a preferred formulation may contain fluticasone propionate, salmeterol xinafoate and lactose monohydrate. A preferred formulation contains 1% (w/w) fluticasone propionate, 0.5-1.0% (w/w) salmeterol xinafoate and lactose monohydrate, 2.5% (w/w) fluticasone propionate, 0.5-1.0% (w/w) salmeterol xinafoate and lactose monohydrate, or 5% (w/w) fluticasone propionate, 0.5-1.0% (w/w) salmeterol xinafoate and lactose monohydrate (See [0080]). 
The fluticasone propionate may be micronized and have the following particle size distribution: d10 0.4-1.1 µm, d50 1.1-3.0 µm, d90 2.6-7.5 µm and NLT 95%<10 µm. The particle size (d50) of fluticasone propionate may be 1.4-2.4 µm (See [0081]-[0082]). 
The salmeterol xinafoate may be micronized and have the following particle size distribution: d10 0.4-1.3 µm, d50 1.4-3.0 µm, d90 2.4-6.5 µm and NLT 95%<10 µm (See [0083]). 
It is also disclosed that substantially all of the particles of lactose are less than 300 µm in size. It is preferable that the lactose carrier includes a portion of fine material, that is, lactose particles of less than 10 µm in size. The fine lactose may be present in an amount of 1-10 wt %, more preferably 2.5-7.5 wt %, based on the amount of lactose. Preferably the particle size distribution of the lactose fraction is d10=15-50 µm, d50=80-120 µm, d90=120-200 µm, NLT 99%<300 µm and 1.5-8.5%<10 µm. Preferably the particle size distribution of the lactose fraction is d10=25-40 µm, d50=87-107 d90=140-180 µm, NLT 99%<300 µm and 2.5-7.5%<10 µm (See [0085]-[0086]). 
Blair et al lack an example of a dry powder formulation comprising fluticasone and albuterol. However, based on the teaching of El-Gendy et al, one of ordinary skill in the art would have been motivated to prepare the said combination. 

	El-Gendy et al teach nanoparticle agglomerates of fluticasone propionate in combination with albuterol sulfate as dry powder aerosols. It is disclosed that a combination aerosol was formed by drying agglomerates of fluticasone nanoparticles in the presence of albuterol in solution. Powders of the single drug nanoparticle agglomerates or of the combined therapeutics possessed desirable aerodynamic properties for inhalation. Powders were efficiently aerosolized (≈75% deposition determined by cascade impaction) with high fine particle fraction and rapid dissolution. Nanoparticle agglomeration offers a unique approach to obtain high performance aerosols from combinations of asthma therapeutics (See abstract). 
	It is disclosed that “Inhaled dry powders represent a preferred formulation for first-line therapy treating asthma and chronic obstructive pulmonary diseases. Combination powders may provide simultaneous delivery to the same site of action increasing the potential synergistic effect of the drugs. A challenging task in engineering dry powders is achieving the aerosol particle size that can avoid the physiological barriers of the lung and deliver the drug to the appropriate lung region. Here, fluticasone and albuterol were fabricated into nanoparticle suspensions. Agglomeration of these suspensions produced micrometer-sized nanoparticle agglomerate aerosols with a large fine particle fraction (particles ≈1 to 5 µm in diameter) and nanostructure for improving the dissolution rate of poorly water soluble fluticasone. The powders reported here offer a novel formulation for localizing potent drugs as single agents or in combination for the treatment of asthma and chronic obstructive pulmonary disease (See conclusion on page 533). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of El-Gendy et al with that of Blair et al to arrive at the instant invention. It would have been obvious to do so because Blair et al disclose the dry powder formulations for delivery to the respiratory system comprising fluticasone and lactose monohydrate or albuterol sulfate and lactose monohydrate and disclose the most suitable particle size distribution for all three components. Blair et al also disclose a combination of fluticasone and salmeterol xinafoate and lactose monohydrate with the ratio of the active agents and the particle size distribution for all three components. 
Instant claims 1-3 and 24-26 are drawn to a dry powder formulation comprising fluticasone, albuterol and lactose monohydrate. Blair et al teach dry powder compositions that may comprise a combination of medicaments including fluticasone propionate, albuterol sulfate and salmeterol xinafoate. Blair et al also teach the specific combination of fluticasone propionate, salmeterol xinafoate and lactose monohydrate. As such Blair et al renders the said claims obvious because while Blair et al do not exemplify the said combination they clearly teach that such formulations can be made. One of ordinary skill in the art is also motivated to have substituted salmetrol xinafoate with albuterol sulfate as Blair et al teach that the combination of any of the recited medicaments. In this regard, the courts have held that “A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).
Additionally, one of ordinary skill in the art is more than motivated to combine albuterol sulfate and fluticasone propionate per guidance of El-Gendy et al. El-Gendy et al teach that the combination of fluticasone propionate and albuterol sulfate is advantageous and leads to synergistic effects in treating respiratory diseases such as asthma and COPD. El-Gendy et al teach that combination powders may provide simultaneous delivery to the same site of action increasing the potential synergistic effect of the drugs. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Response to Arguments
Applicant's arguments filed 04/26/22 have been fully considered but they are not persuasive. 
Applicant’s main argument is against the combination of El-Gendy with Blair et al. Applicant argues that “Blair does not disclose or suggest the combination recited by the claims, and El-Gendy fails to cure the deficiencies of Blair. While El-Gendy discloses a composition comprising fluticasone and albuterol, a person having ordinary skill in the art would not have made the combination proposed by the Examiner. Even if the combination were made, the combination of Blair and El-Gendy still fail to satisfy the elements recited by the claims” (See Remarks, page 10)
The above argument is not persuasive because contrary to Applicant’s recitation Blair et al do suggest the combination of active agents including fluticasone and albuterol. Blair et al do not expressly disclose the said combination. However, El-Gendy’s disclosure would have motivated one of ordinary skill in the art to have selected the specific combination because it is disclosed that the powder combination of fluticasone and albuterol “may provide simultaneous delivery to the same site of action increasing the potential synergistic effects of the drugs”.
Applicant’s next argument is that “It would be improper for the Examiner to select only El-Gendy’s disclosure of the combination of fluticasone and albuterol, use that to suggest combining albuterol and fluticasone in Blair’s composition, while ignoring the entire disclosure of El-Gendy. While true El-Gendy discloses a combination of fluticasone propionate and albuterol sulfate, El-Gendy achieves this combination in a very specific manner that would not translate to Blair’s dry powder physical mixture formulation” (See Remarks, page 10).
The above argument is also not found persuasive. It has been held that "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). 
Next argument is that “For example, one of the purposes of El-Gendy is to provide a combination of two types of aerosolized agents (β2 agonists and steroidal compounds) in one particle “instead of formulating a combination product containing both drugs in a physical mixture.” El-Gendy at page 2, second full paragraph” (See Remarks, pages 10-11). 
The above argument is not found persuasive because 1- the claims do not exclude the combination of fluticasone and albuterol in one particle, 2- the physical combination of two or more active agents including fluticasone and albuterol is taught by Blair et al. El-Gendy is relied upon for its further motivation to combine the two active agents for their synergistic effect. 
Applicant continues with the argument by stating that “The fluticasone propionate used in El-Gendy’s formulation functions as a carrier for the albuterol sulfate. … This is not surprising since twice as much fluticasone is used in the combination so that the fluticasone is present in a far greater amount than albuterol. …  Accordingly, there would be no need to use a carrier such as a-lactose monohydrate with El-Gendy’s combined powder” (See Remarks, page 11). 
The above arguments are not sufficient to overcome the rejection because El-Gendy’s reference clearly teach and motivate one of ordinary skill in the art to combine fluticasone and albuterol for their increased effect. Regardless of what the compound is called, i.e. carrier or else, the disclosed composition comprises fluticasone and albuterol and it is disclosed that the combination provides for synergistic effect in treating respiratory conditions such as asthma. Furthermore, as stated above, the formulations and their amounts and particle size distribution is taught by Blair et al. additionally, the claims do not exclude any ratios of the active agents.  
	Applicant’s next argument is that “Even if Blair and El-Gendy were combined, the combination of the two documents fails to disclose or suggest a composition comprising fluticasone propionate, albuterol sulfate and α-lactose monohydrate, wherein the formulation has an extended in-use shelf life when compared to a composition comprising fluticasone propionate and α-lactose monohydrate composition, as recited by the claims” (See Remarks page 11). 
	The above argument is not found persuasive because Blair et al disclose and suggest a powder composition for inhalation comprising a combination of active agents including fluticasone and albuterol and lactose monohydrate. El-Gendy also discloses the benefit of combining albuterol and fluticasone. While neither reference expressly disclose the stability or shelf life of the formulation, this would be a property of the formulation and one of ordinary skill in the art following the teaching of the Blair et al reference and motivated by El-Gendy would have necessarily achieved the same result in extended shelf life. Even if the prior art did not recognize this advantage, the courts have held that "The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
   	Applicant reproduces court decisions regarding inherent obviousness and argue that since the references did not disclose the extended shelf-life they do not meet the claims or render them obvious (See Remarks, pages 12-14). 
The said recitations are not sufficient to overcome the rejections. The claims are directed to a dry powder formulation comprising fluticasone propionate, albuterol sulfate and α-lactose monohydrate. Bair et al teach dry powder formulations that may comprise one or more active agents including fluticasone propionate and albuterol sulfate. Lactose monohydrate is the carrier component. It is disclosed that “the active ingredients may be administered in combination and both combination therapies and combination products have been proposed. Particularly preferred active ingredient for use in the present device include albuterol sulfate and fluticasone propionate” (See [0064]-[0065]). Thus, the prior art renders the claimed composition obvious to one of ordinary skill in the art. 
The claim also discloses that “wherein the formulation has an extended in-use shelf life when compared to a composition comprising fluticasone propionate and α-lactose monohydrate”. Blair et al directly and clearly teach the combination of active agents as a combination therapy and product. In addition, El-Gendy teach the synergistic effect of combining fluticasone and albuterol. Thus, the advantage of a combined product over a single active composition is provided. 
       Even if there is a showing of extended shelf life achieved from the combination, both active agents and their combination are taught by the prior art and as such one of ordinary skill in the art would have realized the improved rate/advantage simply by following their guidance and preparing the dry powder composition. That is the claimed advantage of extended shelf life is a property of the composition.
In other words, "A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties  applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
           This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518. 

	Claims 1, 3-4, 24-26 and 31 are rejected. Claims 5-23, 27-30 and 32-35 are withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616